Citation Nr: 1446676	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1. Entitlement to service connection for erectile dysfunction.
 
2. Entitlement to service connection for peripheral neuropathy of the upper extremities.
 
3. Entitlement to service connection for peripheral neuropathy of the lower extremities.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from June 1951 to June 1977.
 
These matters come before the Board of Veterans Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the Regional Office in St. Petersburg, Florida, and that office forwarded this appeal to the Board.
 
The Veteran requested a videoconference hearing before a Veterans Law Judge of the Board but subsequently withdrew that request.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for erectile dysfunction as secondary to diabetes.  He was granted service connection for diabetes in a September 2007 rating decision.  After reviewing the evidence, the Board finds that a new medical opinion on this issue is needed before this claim can be decided.
 
The claims file includes a February 2007 letter from R.O., a private physician indicating that the Veteran was being treated for erectile dysfunction.  The Veteran also submitted a letter of his own explaining the symptoms of his erectile dysfunction and suggesting that his symptoms developed in conjunction with his service-connected diabetes.  In April 2007, the RO arranged an examination of the Veteran and issued further instructions to the examiner "to conduct any other examination necessary to substantiate diagnosis of any other disability found due to diabetes."  The examining physician wrote a report in May 2007, which is mostly devoted to discussion of the Veteran's duodenal ulcer.  In his report, the VA examiner suggested that the Veteran did not have a history of erectile dysfunction, but he did not address the conflicting February 2007 letter of the Veteran's private physician.  Further, the April 2007 examiner did not address the appellant's claim that he had erectile dysfunction as a result of his service-connected diabetes.  While the appellant is not competent to state the reason why he may be suffering from erectile dysfunction he is competent to do so.  Under these circumstances, the Board finds that the opinion obtained is inadequate to resolve the claim for service connection for erectile dysfunction, and further examination and medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
Further, in September 2007 VA denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  In March 2008, the Veteran filed a notice of disagreement as to both of these determinations, but no statement of the case has yet been issued.  Where, as here, a veteran files a timely notice of disagreement, and VA has not issued a statement of the case, a remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)
 
1.  The AOJ should request that the Veteran identify any and all treatment records which pertain to care he has received for erectile dysfunction.  Thereafter, the AOJ must undertake appropriate action to secure any records which have yet to be associated with the claims file.  Duplicate records should not be added to the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must be given an opportunity to respond.
 
2.  After the development above has been completed, the AOJ should schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any erectile dysfunction.  The examiner is to be provided access to the claims folder, a copy of this remand, and pertinent documents in the Veteran's Virtual VA/VBMS files.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  The examiner must confirm whether the Veteran suffers from erectile dysfunction.  The examiner must provide an opinion addressing whether it is at least as likely as not that erectile dysfunction is caused or aggravated by diabetes, to include medications used to treat diabetes.  A complete rationale for any opinion must be provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any of the foregoing examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also indicate whether any notice that was sent was returned as undeliverable.
 
4.  The AOJ must ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his or her consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action.
 
5.  The AOJ must furnish to the Veteran and his representative a statement of the case on the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The AOJ should also furnish to the Veteran and his representative a VA Form 9 and afford them the appropriate opportunity to submit documentation perfecting an appeal with respect any claims which remain denied.
 
6.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claim for entitlement to service connection for erectile dysfunction.  All applicable laws, regulations, and theories of entitlement should be considered.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.  
 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

